Order filed February 27, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00442-CV
                              NO. 14-13-00462-CV
                                  ____________

                     PAUL STEVEN JACOBS, Appellant

                                        V.

                MELISSA ELLEN FIELDS JACOBS, Appellee


                   On Appeal from the 308th District Court
                           Harris County, Texas
             Trial Court Cause Nos. 2011-14576A & 2011-14576B

                                    ORDER

      Appellant’s brief was originally due October 17, 2013. We granted three
extensions of time to file appellant’s brief until February 12, 2014. When we
granted the third extension, we noted that no further extensions would be granted
absent exceptional circumstances. No brief was filed. On February 13, 2014,
counsel filed a further request for extension of time to file appellant’s brief. To
date, counsel has submitted no brief. We grant the request and issue the following
order.

         Accordingly, we order appellant to file a brief with the clerk of this court on
or before March 13, 2014. If appellant does not timely file the brief as ordered, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                         PER CURIAM